DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 05/20/2022 have been fully considered.  Applicant asserts: 
Re Claim 1: Then, the Office Action provides that "the body of the rejection includes two different options for interpreting the claim element: (1) "without caller providing caller's phone number" prior to the service call; and (2) "without caller pre-registering." Because the first interpretation, . . . Although Nakajima obtains the call originator telephone number, this single teaching is being applied to both the presently claimed step of "determine the telephone number associated with the telephonic device" and the presently claimed step of "transmit the digital information ... without utilizing a pre- populated database." Before Nakajima sends any requested data, however, Nakajima explicitly requires that the caller has provided their telephone number prior to the call for telephone number verification. . . . Therefore, Nakajima does not disclose "transmit the requested digital information ... without utilizing a pre-populated database" where "without utilizing a pre-populated database" is interpreted to mean "without caller providing caller's phone number" prior to the service call, as asserted in the Office Action.
Examiner respectfully disagrees and very kindly points out that Nakajima clearly discloses transmit the requested digital information, as at least one of a text message, an SMS, and MMS, and an email, (See Nakajima [0062] the stock information (the transmission data) obtained in step S190.  The stock information includes . . . text data indicating the contents of the information) to the telephonic device with the telephone number (See Nakajima Fig. 1, [0026]: The portable telephone 4 is used to . . . engage in data communication with the information center 20. [0060] the specific data to be transmitted to the user) (See Nakajima [0091]: the stock data can be downloaded by using the telephone connected in the data mode after the telephone having been connected in the talk mode becomes cut off) NOTE: Also See Fig. 6 [0065] and [0093] for additional support. NOTE: See Fig. 3, [0035] and Fig. 8, [0062][0063] for examples of digital information, text data transmitted. without utilizing a pre-populated database (See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number) NOTE: As disclosed in Fig. 6, call originator telephone number is obtained upon receipt of the call at S110. See [0054] and [0056] for additional support. 
Examiner very kindly points out that the originally filed application does not specify if “without caller providing caller’s phone number” is (1) at the time of the service call or (2) prior to the service call (See [0024]).  According to [0027] and [0052], “without caller providing caller’s phone number” appears to mean “without caller proving caller’s phone number (1) at the time of the service call.  
Accordingly, when the claim is interpreted to mean “without caller proving caller’s phone number at the time of the service call,” Nakajima discloses the limitation above.
Regardless of Nakajima’s disclosure, Ross discloses transmit the requested digital information to the telephonic device without utilizing a pre-populated database (See the body of the rejection).
Re Claim 1: The motivation for the combination of Nakajima and Ross is attributed to Ross, which "reduces time for content retrieval and eliminates unnecessary steps of registering." However, a person having ordinary skill in the art would not be motivated to combine Nakajima and Ross as asserted in the Office Action to arrive at the presently claimed invention. . . The steps of registering taught by Nakajima are introduced explicitly to reduce time for content retrieval and enhancing convenience for the user. Modifying Nakajima in the manner suggested in the Office Action to arrive at the presently claimed invention would render Nakajima unsatisfactory for its intended purpose. See MPEP 2143.01(V).
Examiner respectfully disagrees and very kindly points out that Nakajima does not require registration is the prerequisite and does not teach away from not registering.  In fact, Nakajima discloses accessing the service without registration (See Nakajima [0050]: The user is allowed to indicate whether he wishes to select a desired service from the pre-registered services or to select another service that is not pre-registered).
Examiner very kindly points out that the combination would amount to simple substitution of one known element (using the user profile database with registration as discloses in Nakajima) for another (aaccessing the service without registration for the prompt service as disclose in Nakajima to obtain predictable results user friendly, prompt service provision (See MPEP 2143 I.(B)).
Examiner very kindly points out that Nakajima and Ross are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Ross Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima invention by employing the teaching as taught by Ross to provide the limitation.  The motivation for the combination is given by Ross which reduces time for content retrieval and eliminates cumbersome steps of registering. 
Re Claim 11: Anupam merely discloses terminating or rejecting a connection request before a call itself is ever completed.  . . . Because no telephone connection is ever established, Anupam cannot "receive an indicator, the indicator being a request for digital information to be transmitted to the telephonic device, the indicator being a termination of the telephone call by the caller".
Examiner respectfully disagrees and very kindly points out that Anupam clearly discloses the indicator being a request for digital information to be transmitted to the telephonic device, the indicator being a termination of the telephone call by the caller (See Anupam Figs. 1 and 2. [0033]: the user may be presented with continuous "ringing," thereby providing the user with a cue that the connection will not be connected. Accordingly, the user may take the necessary steps to terminate the connection request 114); See Anupam [0011] the user may dial a particular signaling number in order to submit a request for the completion of a desired task, the connection request is terminated/rejected.
Examiner very kindly points out that “ringing and user taking the necessary steps to terminate the connection request 114 clearly disclose a termination of the telephone call by the caller.
Re Claim 23: However, as described above, a person having ordinary skill in the art would not be motivated to combine Nakajima and Ross in the manner suggested in the Office Action to arrive at the presently claimed invention. Further, Lichorowic does not remedy the deficiency of Nakajima and Ross.
See the response Re Claim 1 above.



Examiner’s NOTE:
Examiner very kindly points out rejections for claims are presented in the order of dependency (not by the ascending order of claim numbers) for clarity.




Claim Interpretation
Claims 1, 11, and 23 recite “without utilizing a pre-populated database” 
The originally filed application 17/774,688 does not further elaborate on the term “pre-populated database”.  Instead, the specification discloses  [0024]: “delivering digital information . . . to a telephonic device 14 associated with a caller 16 without requiring the caller 16 to pre-register with the host system 12, i.e., without caller pre-registration with the host system 12, or without requiring the caller 16 to provide a phone number”  [0027]: “without requiring the caller 16 to provide the phone number associated with the telephonic device 14” since [0052] “the caller identification module 34 would capture the phone number of the caller 16”
Accordingly, “without utilizing a pre-populated database” is interpreted to mean without caller registering such as without caller providing caller’s phone number.  The body of the rejection includes two different options with the interpretation of (1) “without caller providing caller’s phone number” and (2) “without caller pre-registering”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20040243300 A1) in view of Ross (US 20090279678 A1)

Re: Claim 1 
	Nakajima discloses a system (See Nakajima Fig. 1, [0024] the information providing system) comprising: 
at least one computer processor; one or more non-transitory memory storing a set of instructions, that when executed by the at least one computer processor cause the at least one computer processor to: 
NOTE: While Nakajima does not explicitly disclose at least one computer processor; one or more non-transitory memory storing a set of instructions, it is inherent that the information providing system in the reference comprises at least one computer processor; one or more non-transitory memory storing a set of instructions to execute the functions disclosed in the reference.
receive a telephone call from a telephonic device identified with a telephone number and associated with a caller; (See Nakajima Fig. 1. [0029] a call is automatically originated to connect with the operation center 30 via the portable telephone 4)
(See Nakajima Fig. 6, [0055]: In step S100, a decision is made as to whether or not a telephone call from a user has arrived)
determine the telephone number associated with the telephonic device; 
(See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number)
receive an indicator, the indicator being a request for digital information (See Nakajima [0034]: prompt the user to request a desired type of information) to be transmitted to the telephonic device; and (See Nakajima [0026]: Fig. 1, The portable telephone 4 is used . . . to engage in data communication with the information center 20)
(See Nakajima Fig. 6, [0060] In step S170, the IVR service commences in response to a phone call from the user.  After the IVR service commences, a service desired by the user is determined through a dialogue in which the user responds to automatic audio prompts provided by the IVR system 35)
NOTE: Also See Fig. 3 [0034] for further detail on IVR service
NOTE: See the example of digital information including text data as disclosed in Fig. 8, [0062].
transmit the requested digital information, as at least one of a text message, an SMS, and MMS, and an email, (See Nakajima [0062] the stock information (the transmission data) obtained in step S190.  The stock information includes . . . text data indicating the contents of the information) to the telephonic device with the telephone number (See Nakajima Fig. 1, [0026]: The portable telephone 4 is used to . . . engage in data communication with the information center 20. [0060] the specific data to be transmitted to the user) 
(See Nakajima [0091]: the stock data can be downloaded by using the telephone connected in the data mode after the telephone having been connected in the talk mode becomes cut off)
NOTE: Also See Fig. 6 [0065] and [0093] for additional support.
NOTE: See Fig. 3, [0035] and Fig. 8, [0062][0063] for examples of digital information, text data transmitted. 
without utilizing a pre-populated database
(See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number)
NOTE: As disclosed in Fig. 6, call originator telephone number is obtained upon receipt of the call at S110. See [0054] and [0056] for additional support 
NOTE: As mentioned in the Claim Interpretation, when “without utilizing a pre-populated database” is interpreted to mean (1) “without caller providing caller’s phone number,” Nakajima discloses the limitation above.

When “without utilizing a pre-populated database” is interpreted to mean (2) “without caller pre-registering,” Nakajima does not appear to explicitly disclose the limitation.
In a similar endeavor, Ross discloses transmit the requested digital information to the telephonic device (See Ross Fig. 6 [0028] In one embodiment an audio based information system is provided using a phone communication line (PCL.)) without utilizing a pre-populated database.
(See Ross Fig. 6 [0089] If the caller accesses the General Public Interest Menu at the Caller Connection, and thus without logging in, the Unregistered Caller will have access to navigate, select, and listen . . . The content available for selection is intended to be content of wide public interest, including for example, traffic, weather, news, sermons, entertainment, and public alerts)
NOTE: Also See [0094]. 
Note, Nakajima and Ross are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Ross Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima invention by employing the teaching as taught by Ross to provide the limitation.  This would amount to simple substitution of one known element (using the user profile database with registration as discloses in Nakajima) for another (aaccessing the service without registration for the prompt service as disclose in Nakajima to obtain predictable results user friendly, prompt service provision (See MPEP 2143 I.(B)).  The motivation for the combination is given by Ross which reduces time for content retrieval and eliminates cumbersome steps of registering. 

Re: Claim 4
Nakajima in view of Ross discloses an interactive voice response (IVR) that is in communication with the at least one computer processor and the one or more non-transitory memory, 
(See Nakajima Fig. 1, [0031] The operation center 30 includes . . . the IVR system 35)
NOTE: While Nakajima does not explicitly disclose in communication with the at least one computer processor and the one or more non-transitory memory, it is inherent IVR disclosed in the reference is in communication with the at least one computer processor and the one or more non-transitory memory to execute the functions disclosed in the reference.
wherein the IVR is configured to interact with the caller and gather information from the caller, the gathered information being the indicator.  
(See Nakajima Fig. 6, [0060] In step S170, the IVR service commences in response to a phone call from the user.  After the IVR service commences, a service desired by the user is determined through a dialogue in which the user responds to automatic audio prompts provided by the IVR system 35)

Re: Claim 5
Nakajima in view of Ross discloses wherein interacting with the caller and gathering information from the caller comprises receiving at least one of a voice recognition input and a dual-tone multi-frequency tones input.  
(See Nakajima [0034]: an audio message "Please select the desired service" to prompt the user to request a desired type of information.  If the user says "weather", for instance, . . . . . provides audio guidance to the user via the text-to-speech unit 305)

Re: Claim 10
Nakajima in view of Ross discloses further comprising an interactive voice response module in communication with the at least one computer processor and the one or more non-transitory memory, 
(See Nakajima Fig. 1, [0031] The operation center 30 includes . . . the IVR system 35)
NOTE: While Nakajima does not explicitly disclose in communication with the at least one computer processor and the one or more non-transitory memory, it is inherent IVR disclosed in the reference is in communication with the at least one computer processor and the one or more non-transitory memory to execute the functions disclosed in the reference.
the interactive voice response module providing one or more option menu to the caller, the one or more option menu being a selectable choice regarding the digital information to be transmitted.  
(See Nakajima Fig. 3, [0048] If the user selects "general news" in the service selection menu, a screen which allows the user to select more specific news contents, such as a screen 403 shown in FIG. 4B, is brought up on display.  If the user selects "entertainment news" while this screen is on display, a screen 404 with a message "Entertainment news OK?" is brought up on display for confirmation)
NOTE: Also See [0034] and [0060] for further details.  

Re: Claim 21
Nakajima in view of Ross discloses wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to store the telephone number in a caller database after receiving the telephone call from the telephonic device.  
(See Nakajima Fig. 1,[0062] FIG. 8 presents an example of the data stored into the user profile database 56 in step S200.  The data shown in FIG. 8 includes . . . the portable telephone number of the call originator ascertained in step S110 and the stock information (the transmission data) obtained in step S190)
NOTE: As shown in Fig. 6, S200 occurs after receiving the telephone call at S100.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Ross as applied to Claim 1 above, and further in view of Anupam (US 20100208874 A1)

Re: Claim 3
Nakajima in view of Ross does not appear to explicitly disclose wherein the indicator is a termination of the telephone call by the caller.
In a similar endeavor, Anupam discloses wherein the indicator is a termination of the telephone call by the caller. See Anupam Figs. 1 and 2. [0033]: the user may be presented with continuous "ringing," thereby providing the user with a cue that the connection will not be connected. Accordingly, the user may take the necessary steps to terminate the connection request 114); and
See Anupam [0011] the user may dial a particular signaling number in order to submit a request for the completion of a desired task, the connection request is terminated/rejected, the desired task is identified and the content associated with the desired task is delivered to the user according to one or more delivery methods of the present invention (i.e., an electronic mail, a post office mailing, a web posting, a telephonic communication, a short message service (SMS) message, a Wireless Application Protocol (WAP) push, etc)
Note, Nakajima in view of Ross and Anupam are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Anupam Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Ross invention by employing the teaching as taught by Anupam to provide the limitation.  The motivation for the combination is given by Anupam which simplifies service provision process. 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Ross as applied to Claim 1 above, and further in view of Yamamot (US 20050108520 A1)

Re: Claim 24
Nakajima in view of Ross does not appear to explicitly disclose wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
In a similar endeavor, Yamamot discloses wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
(See Yamamot Figs 27 C and 27D, [0274]:  by displaying the information of fee required for reception, it is possible to notify the user of the mobile phone the size of data and the cost thereof.  It becomes possible for the user (i.e., employee) of the mobile phone to see the title and the fee so as to determine whether reading it is worth the cost)
Note, Nakajima in view of Ross and Yamamot are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Yamamot [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Ross invention by employing the teaching as taught by Yamamot to provide the limitation.  The motivation for the combination is given by Yamamot which improves user friendly service.


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20040243300 A1) in view of Anupam (US 20100208874 A1) and Ross (US 20090279678 A1)

Re: Claim 11
Nakajima discloses a system (See Nakajima Fig. 1, [0024] the information providing system) comprising
at least one computer processor; 
a caller identification module 
(See Nakajima Fig. 6,  [0055] Of the processing executed at the information center 20, steps S100, S110 and S220 are executed by the PBX/CTI 31 at the operation center 30. [0056] In step S110, processing is executed to obtain the call originator telephone number)
one or more non-transitory memory storing a set of instructions, that when executed by the at least one computer processor cause the at least one computer processor to: 
NOTE: While Nakajima does not explicitly disclose at least one computer processor; one or more non-transitory memory storing a set of instructions, it is inherent that the information providing system in the reference comprises at least one computer processor; one or more non-transitory memory storing a set of instructions to execute the functions disclosed in the reference.
receiv(See Nakajima Fig. 1. [0029] a call is automatically originated to connect with the operation center 30 via the portable telephone 4)
(See Nakajima Fig. 6, [0055]: In step S100, a decision is made as to whether or not a telephone call from a user has arrived)
determine, by the caller identification module, the phone number associated with the telephonic device to obtain a determined phone number without input from the caller; 
(See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number)
receiv(See Nakajima [0034]: prompt the user to request a desired type of information) to be transmitted to the telephonic device (See Nakajima [0026]: Fig. 1, The portable telephone 4 is used . . . to engage in data communication with the information center 20), and
(See Nakajima Fig. 6, [0060] In step S170, the IVR service commences in response to a phone call from the user.  After the IVR service commences, a service desired by the user is determined through a dialogue in which the user responds to automatic audio prompts provided by the IVR system 35)
NOTE: Also See Fig. 3 [0034] for further detail on IVR service
NOTE: See the example of digital information including text data as disclosed in Fig. 8, [0062].
transmit the requested digital information, as at least one of a text message, an SMS, and MMS, and an email, (See Nakajima [0062] the stock information (the transmission data) obtained in step S190.  The stock information includes . . . text data indicating the contents of the information) to the telephonic device (See Nakajima Fig. 1, [0026]: The portable telephone 4 is used to . . . engage in data communication with the information center 20. [0060] the specific data to be transmitted to the user) 
(See Nakajima [0091]: the stock data can be downloaded by using the telephone connected in the data mode after the telephone having been connected in the talk mode becomes cut off)
NOTE: Also See Fig. 6 [0065] and [0093] for additional support.
NOTE: See Fig. 3, [0035] and Fig. 8, [0062][0063] for examples of digital information, text data transmitted. 
without utilizing a pre-populated databas
(See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number)
NOTE: As disclosed in Fig. 6, call originator telephone number is obtained upon receipt of the call at S110. See [0054] and [0056] for additional support 
NOTE: As mentioned in the Claim Interpretation, when “without utilizing a pre-populated database” is interpreted to mean (1) “without caller providing caller’s phone number,” Nakajima discloses the limitation above.

Nakajima does not appear to explicitly disclose the indicator being a termination of the telephone call by the caller;
In a similar endeavor, Anupam discloses receive an indicator, the indicator being a request for digital information to be transmitted to the telephonic device, the indicator being a termination of the telephone call by the caller (See Anupam Figs. 1 and 2. [0033]: the user may be presented with continuous "ringing," thereby providing the user with a cue that the connection will not be connected. Accordingly, the user may take the necessary steps to terminate the connection request 114); and
See Anupam [0011] the user may dial a particular signaling number in order to submit a request for the completion of a desired task, the connection request is terminated/rejected, 
transmit the requested digital information as at least one of a text message, an SMS, and MMS, and an email to the telephonic device
See Anupam [0011] the desired task is identified and the content associated with the desired task is delivered to the user according to one or more delivery methods of the present invention (i.e., an electronic mail, a post office mailing, a web posting, a telephonic communication, a short message service (SMS) message, a Wireless Application Protocol (WAP) push, etc)
Note, Nakajima and Anupam are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Anupam Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima invention by employing the teaching as taught by Anupam to provide the limitation.  The motivation for the combination is given by Anupam which simplifies service provision process. 

When “without utilizing a pre-populated database” is interpreted to mean (2) “without caller pre-registering,” Nakajima in view of Anupam does not appear to explicitly disclose the limitation.
In a similar endeavor, Ross discloses transmit the requested digital information to the telephonic device (See Ross Fig. 6 [0028] In one embodiment an audio based information system is provided using a phone communication line (PCL.)) without utilizing a pre-populated database.
(See Ross Fig. 6 [0089] If the caller accesses the General Public Interest Menu at the Caller Connection, and thus without logging in, the Unregistered Caller will have access to navigate, select, and listen . . . The content available for selection is intended to be content of wide public interest, including for example, traffic, weather, news, sermons, entertainment, and public alerts)
NOTE: Also See [0094]. 
Note, Nakajima in view of Anupam and Ross are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Ross Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Anupam invention by employing the teaching as taught by Ross to provide the limitation.  This would amount to simple substitution of one known element (using the user profile database with registration as discloses in Nakajima) for another (aaccessing the service without registration for the prompt service as disclose in Nakajima to obtain predictable results user friendly, prompt service provision (See MPEP 2143 I.(B)).  The motivation for the combination is given by Ross which reduces time for content retrieval and eliminates cumbersome steps of registering. 

Re: Claim 22
Nakajima in view of Anupam and Ross discloses wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to store the first telephone number in a caller database after receiving the telephone call from the telephonic device.  
(See Nakajima Fig. 1, [0062] FIG. 8 presents an example of the data stored into the user profile database 56 in step S200.  The data shown in FIG. 8 includes . . . the portable telephone number of the call originator ascertained in step S110 and the stock information (the transmission data) obtained in step S190)
NOTE: As shown in Fig. 6, S200 occurs after receiving the telephone call at S100. 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Anupam and Ross as applied to Claim 11 above, and further in view of Yamamot (US 20050108520 A1)

Re: Claim 25
Nakajima in view of Anupam and Ross does not appear to explicitly disclose wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
In a similar endeavor, Yamamot discloses wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
(See Yamamot  Figs 27 C and 27D, [0274]:  by displaying the information of fee required for reception, it is possible to notify the user of the mobile phone the size of data and the cost thereof.  It becomes possible for the user (i.e., employee) of the mobile phone to see the title and the fee so as to determine whether reading it is worth the cost)
Note, Nakajima in view of Anupam and Ross and Yamamot   are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Yamamot   [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Anupam and Ross invention by employing the teaching as taught by Yamamot to provide the limitation.  The motivation for the combination is given by Yamamot which improves user friendly service.


Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20040243300 A1) in view of Lichorowic (US 20130077772 A1) and Ross (US 20090279678 A1)

Re: Claim 23
Nakajima discloses a system (See Nakajima Fig. 1, [0024] the information providing system) comprising: 
at least one computer processor; one or more non-transitory memory storing a set of instructions, that when executed by the at least one computer processor cause the at least one computer processor to: 
NOTE: While Nakajima does not explicitly disclose at least one computer processor; one or more non-transitory memory storing a set of instructions, it is inherent that the information providing system in the reference comprises at least one computer processor; one or more non-transitory memory storing a set of instructions to execute the functions disclosed in the reference.
7receive a telephone call from a telephonic device having a phone number and associated with a caller; (See Nakajima Fig. 1. [0029] a call is automatically originated to connect with the operation center 30 via the portable telephone 4)
(See Nakajima Fig. 6, [0055]: In step S100, a decision is made as to whether or not a telephone call from a user has arrived)
receive an indicator , the indicator being a request for digital information (See Nakajima [0034]: prompt the user to request a desired type of information) to be transmitted to the telephonic device; and (See Nakajima [0026]: Fig. 1, The portable telephone 4 is used . . . to engage in data communication with the information center 20)
(See Nakajima Fig. 6, [0060] In step S170, the IVR service commences in response to a phone call from the user.  After the IVR service commences, a service desired by the user is determined through a dialogue in which the user responds to automatic audio prompts provided by the IVR system 35)
NOTE: Also See Fig. 3 [0034] for further detail on IVR service
NOTE: See the example of digital information including text data as disclosed in Fig. 8, [0062].
transmitting the requested digital information, as at least one of a text message, an SMS, and MMS, and an email (See Nakajima [0062] the stock information (the transmission data) obtained in step S190.  The stock information includes . . . text data indicating the contents of the information)
(See Nakajima [0091]: the stock data can be downloaded by using the telephone connected in the data mode after the telephone having been connected in the talk mode becomes cut off)
NOTE: Also See Fig. 6 [0065] and [0093] for additional support.
NOTE: See Fig. 3, [0035] and Fig. 8, [0062][0063] for examples of digital information, text data transmitted. 
without utilizing a pre-populated databas
(See Nakajima Fig. 6, [0056] In step S110, processing is executed to obtain the call originator telephone number)
NOTE: As disclosed in Fig. 6, call originator telephone number is obtained upon receipt of the call at S110. See [0054] and [0056] for additional support 
NOTE: As mentioned in the Claim Interpretation, when “without utilizing a pre-populated database” is interpreted to mean (1) “without caller providing caller’s phone number,” Nakajima discloses the limitation above.

Nakajima does not appear to explicitly disclose receive an alternative telephone number associated with an alternative telephonic device from the caller entering the alternative telephone number into the telephonic device, to the alternative telephonic device.  
In a similar endeavor, Lichorowic discloses 
receive an alternative telephone number associated with an alternative telephonic device from the caller entering the alternative telephone number into the telephonic device, (See Lichorowic Figs. 1 and 3, [0033]: the user notification rules 108 can be accessed by the user 110 over the Internet 302 using a web browser displaying input fields that allow the user 110 to create, review, update and delete the user notification rules 108. [0066]: The server may be a web-server for providing web services that supports the interface 1310 on a client (e.g., mobile device 112))
(See Lichorowic Fig. 7, [0053]: The rules 703b may also specify different places to notify a person, (for example, being able to provide more than one phone number, a Skype address), and/or different ways of contacting a person so alternative notification schemes and mechanisms may be used to connect to a user)
NOTE: Also See [0030] a fourth rule may specify what telephone number of the mobile phone 112 to connect to in order to notify the user 11
transmitting the requested digital information, as at least one of a text message, an SMS, and MMS, and an email (See Lichorowic [0030]: information about the event (e.g., receipt of service) or service (e.g., email, voicemail, page, fax, or others) can be played)[0056]: provided on the web to provide context sensitive ads using various web pages.  NOTE: Also See [0057] for various information provided to the user) to the alternative telephonic device (See Lichorowic [0034]: The voice recognition unit 310 can then call the user 110 at the number specified by a notification configuration module 320 or the rule of the user notification rules 108)
See Lichorowic [0031]: The notifier 104 informs a user 110 who may be in direct contact with a mobile phone 112 with information about event generators 218, which may provide information about services of interest to the user 110)
Note, Nakajima and Lichorowic are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Lichorowic Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima invention by employing the teaching as taught by Lichorowic to provide the limitation.  The motivation for the combination is given by Lichorowic which provides flexibility in providing necessary service/information. 

When “without utilizing a pre-populated database” is interpreted to mean (2) “without caller pre-registering,” Nakajima in view of Lichorowic does not appear to explicitly disclose the limitation.
In a similar endeavor, Ross discloses transmitting the requested digital information to the telephonic device (See Ross Fig. 6 [0028] In one embodiment an audio based information system is provided using a phone communication line (PCL.)) without utilizing a pre-populated database.
(See Ross Fig. 6 [0089] If the caller accesses the General Public Interest Menu at the Caller Connection, and thus without logging in, the Unregistered Caller will have access to navigate, select, and listen . . . The content available for selection is intended to be content of wide public interest, including for example, traffic, weather, news, sermons, entertainment, and public alerts)
NOTE: Also See [0094]. 
Note, Nakajima in view of Lichorowic and Ross are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Ross Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Lichorowic invention by employing the teaching as taught by Ross to provide the limitation.  This would amount to simple substitution of one known element (using the user profile database with registration as discloses in Nakajima) for another (aaccessing the service without registration for the prompt service as disclose in Nakajima to obtain predictable results user friendly, prompt service provision (See MPEP 2143 I.(B)).  The motivation for the combination is given by Ross which reduces time for content retrieval and eliminates cumbersome steps of registering. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Lichorowic and Ross as applied to Claim 23 above, and further in view of Yamamot (US 20050108520 A1)

Re: Claim 26
Nakajima in view of Lichorowic and Ross does not appear to explicitly disclose wherein the instructions, that when executed by the at least one computer processor cause the at least one computer 8processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
In a similar endeavor, Yamamot discloses wherein the instructions, that when executed by the at least one computer processor cause the at least one computer processor to notify the caller that text and data rates may apply prior to transmitting the digital information.  
(See Yamamot Figs 27 C and 27D, [0274]:  by displaying the information of fee required for reception, it is possible to notify the user of the mobile phone the size of data and the cost thereof.  It becomes possible for the user (i.e., employee) of the mobile phone to see the title and the fee so as to determine whether reading it is worth the cost)
Note, Nakajima in view of Lichorowic and Ross and Yamamot   are analogous art because both are directed to services provided to mobile devices using interactive system (See Nakajima Abstract and Yamamot   [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakajima in view of Lichorowic and Ross invention by employing the teaching as taught by Yamamot   to provide the limitation.  The motivation for the combination is given by Yamamot which improves user friendly service.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644